UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

YNES M. GONZALEZ DE FUENTE, MARIYA
KOBRYN, and IVAN KOBRYN, individually and
on behalf of all others similarly situated,

Plaintiffs, 18-CV-6749 (AMD) (PK)

-against- DECLARATION OF

PREFERRED HOME CARE OF NEW YORK THOMAS A. MARTIN
LLC, EDISON HOME HEALTH CARE,
HEALTHCAP ASSURANCE, INC.,
HEALTHCAP ENTERPRISES, LLC, BERRY
WEISS, SAMUEL WEISS, MARK REISMAN,
GREGG SALZMAN, SHAYA MANNE, DANIEL
ELLENBERG, AMIR ABRAMCHIK, DOV
FEDER, DOES 1-15, Inclusive,

Defendants.

 

 

Thomas A. Martin, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury that
the foregoing is true and correct.

1. I am a member of the firm Putney, Twombly, Hall & Hirson LLP and I am an
attorney duly admitted to practice law before this Court. I submit this Declaration on behalf of
Defendants HealthCap Assurance, Inc. (“HealthCap”), HealthCap Enterprises, LLC (“HCE”),
Amir Abramchik (“Abramchik”) and Dov Feder (“Feder”) (collectively “HealthCap
Defendants”y”), in support of their motion to dismiss the First Amended Class Action Complaint
of Plaintiffs Ynes M. Gonzalez De Fuente, Mariya Kobryn and Ivan Kobryn (collectively
“PJaintiffs”) pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure.

2. On November 27, 2018, Plaintiffs commenced this action in the United States
District Court, Eastern District of New York, against Preferred Home Care of New York LLC,
Edison Home Health Care, and HealthCap. Annexed hereto as Exhibit “A” is a true and correct

copy of the Complaint.
3. On April 3, 2019, HealthCap filed its Motion to Dismiss the Complaint. [Dkt Nos.
34-36]

4. On April 24, 2019, Plaintiffs responded by filing their First Amended Class Action
Complaint (“FAC”). [Dkt No. 42] The FAC included new parties, including Defendants HCE,
Abramchik and Feder. Annexed hereto as Exhibit “B” is a true and correct copy of the FAC.

5. By letter dated May 20, 2019, the HealthCap Defendants made a pre-motion request
for permission to move to dismiss the FAC in its entirety, and to request that the Court set a briefing
schedule on the HealthCap Defendants’ motion to dismiss. [Dkt No. 53]

6. By letter dated May 28, 2019, Plaintiffs responded to the HealthCap Defendants’
pre-motion letter. [Dkt No. 54]

7. On May 29, 2019, the Court granted all Defendants permission to move to dismiss

the FAC.

Dated: New York, New York

Tune 26, 2019 Od. - |
| 424 4 To

i
THOMAS A. MARTIN
